DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, at line 3, should be amended by deleting the comma after the word “valve”.
Claims 2-16 and 18-19 are objected to as they depend from claim 1.
Claim 10, at line 2, recites “said sealing-portion” but there is no antecedent basis for this limitation. It is presumed that claim 10 is intended to depend from claim 8 which recites a sealing-portion.
Claim 17, at line 4, should be amended by deleting the comma after the word “valve”.
Claim 18, at line 4, recites “of operational” but should instead read --of an operational--.
Claim 18, at line 5, recites “of expansion” but should instead read --of an expansion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,958,592) in view of Montgomery (US 2,888,947).
	As to claim 1, Wells teaches a manually adjustable thermal expansion valve attachment system comprising an assembly including:
	a valve head 22 configured to attach to an existing thermal expansion valve in place of an expansion bulb head (col. 1, lines 5-10 and col. 2, lines 15-25: valve head 22 is configured to attach to an existing fluid control valve via threads 24 and thus is considered to be capable of attaching to an existing thermal expansion valve in place of an expansion bulb head);
	a set screw 90 threaded centrally into the valve head 22;
	a nut 88 threaded externally onto said set screw 90; and
	sealing washers 92/98 configured to seal said set screw 90 to said valve head 22;
	Wells does not explicitly teach that the nut 88 is a lock nut. However, Montgomery teaches that it is known to utilize locking nuts 48 on the adjustment screw of a manually operated valve (Figs. 2-3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wells to 
	As to claim 2, Wells teaches an interior threaded cylinder 24 configured to engage a thread of said thermal expansion valve, but does not explicitly teach a hexagonal collar for the valve head 22. However, Official Notice is taken that it is well known in the art to provide a hexagonally shaped exterior on a component to facilitate ease of assembly, and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the valve head 22 of Wells to include a hexagonal collar as claimed because it would result in a configuration that can be more easily constructed using conventional assembly tools.
	As to claims 3-4, Wells teaches a threaded aperture at threads 90 that is concentric with threaded cylinder 24 (Fig. 1).
	As to claim 5, Wells is silent regarding the specific thread dimensions of the set screw 90. However, it would have been an obvious design choice to modify the reference by having the claimed thread size, since applicant has not disclosed that having a particular thread size solves any stated problem or provides any unexpected result, and it appears that the screw would perform equally well with any suitable size. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the screw 90 of Wells to utilize #10-32 threading because it is a standardized thread size capable of providing fine screw adjustment.
	As to claim 6, Wells teaches sealing washers 92/98 as “rings” (col. 3, line 62; col. 4, line 1) and therefore the washers 92/98 each have a circular profile and a center aperture.
As to claim 7, Wells, as modified, teaches that sealing washer 92 sits between the lock nut 88 and the valve head 22 such that washer 92 compresses around the screw 90 and seals the assembly (Wells, Fig. 1).
	As to claims 8-11, Wells is silent regarding the specific construction of the sealing washers 92/98. However, it would have been an obvious design choice to modify the reference by having the claimed sealing washer configuration, since applicant has not disclosed that having a particular type of sealing washer solves any stated problem or provides any unexpected result, and it appears that the attachment system would perform equally well with any typical type of seal suitable to seal the valve. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the attachment of Wells to include a sealing washer having an external lock ring with traction appendages and a sealing portion interior to the lock ring formed of rubber in the manner as claimed because it is a typical washer construction capable of maintaining an effective seal in the valve.
	As to claim 12, Wells teaches sealing washers 92/98 that do not have traction appendages.
	As to claims 13-14, Wells teaches nut 88 and valve head22 having an internally threaded bore at screw 90 and valve head 22 having an internally threaded valve bore 24. Wells is silent regarding any hexagonal collars. However, Official Notice is taken that it is well known in the art to provide a hexagonally shaped exterior on a component to facilitate ease of assembly, and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the nut 88 and valve head 22 of Wells to each include a hexagonal collar as claimed because it would 
	As to claim 15, Wells teaches the threaded bores at 90 and 24 as being concentric and disposed around a unitary stepped bore (the interior of valve head 22) such that screw 90 can extend completely through valve head 22 (Fig. 1).
	As to claim 16, Wells teaches the valve bore threads 24 sized to connect to a valve and screw bore threads sized to connect to screw 90 (Fig. 1).
	As to claim 17, Wells, as modified, teaches most of the limitations of the claims as discussed in the rejections above, and also includes a valve depressor adaptor 15 (Fig. 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells and Montgomery as applied in the rejections above, and further in view of Hansen (US 7,669,609).
	As to claim 18, Wells, as modified, teaches a method of use including providing the system of claim 1 as discussed in the rejections above to replace an automatic valve (col. 1, lines 50-57) and also teaches adjusting an attached valve using a handle 138 attached to the screw (Fig. 4), but does not explicitly teach attaching the valve head 22 to the threads of an operational thermal expansion valve in place of an expansion bulb head. However, Hansen teaches that it is known to place a manual valve head in place of a thermal expansion valve head (see abstract; Figs. 22-23; col. 3, lines 35-40; claim 24). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wells to include a method of use including attaching the manual valve head to a thermal expansion valve as taught by Hansen in place of a thermal element such as a bulb because it would allow for manual control conversion without dismantling the valve (Wells, col. 1, lines 50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763